Citation Nr: 0025894	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-50 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that established service connection for 
posttraumatic stress disorder (PTSD) and assigned a 30 
percent evaluation.  The veteran timely appealed the 
evaluation assigned. 

In March 1999, the Board remanded the case to the RO for 
additional development.  In November 1999, the RO assigned a 
50 percent rating for PTSD, effective from the date of the 
claim.  In April 2000, the Board remanded the case for 
additional development.  The Board finds that all requested 
development has been completed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained.

2.  The veteran's PTSD is manifested by occasional suicidal 
and homicidal ideation and demonstrated inability to obtain 
or retain substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1999), 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial rating is capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  However, the establishment 
of a plausible claim does not dispose of the issue, it merely 
triggers the VA duty to assist.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999); Littke v. Derwinski, 
1Vet. App. 90, 91-92 (1990).  The Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

I.  Factual Background

The veteran's DD-214 reflects that he was awarded the Combat 
Infantryman's Badge for service in Vietnam.  

The veteran applied for service connection for "nerves" in 
December 1974.  Subsequently, a VA psychiatrist gave a 
diagnosis of passive-aggressive personality.  Rating 
decisions thereafter denied service connection for a nervous 
condition and for an acquired psychiatric disorder.  In 
February 1983, the Board denied service connection for an 
acquired psychiatric disorder. 

Pursuant to an October 1995 request for service connection 
for PTSD, the RO obtained clinical reports that note that in 
November 1995, a Salem VA Medical Center counseling therapist 
reported that the veteran had been receiving PTSD treatment 
during the previous nine months at the Roanoke Veteran's 
Outreach Clinic.  The therapist reported that the veteran had 
chronic, severe PTSD with nightmares, flashbacks, intrusive 
imagery, anger, rage, anxiety, hypervigilance, and extreme 
difficulty in maintaining the most elementary level of social 
and occupational functioning.  The symptoms were felt to be 
the result of combat in Vietnam.  The therapist also opined 
that PTSD symptoms had rendered the veteran "ineffective on 
his job" and felt that the veteran should be regarded as 100 
percent disabled.

In December 1995, the veteran underwent VA PTSD examination.  
The examiner noted claims file review and reported that the 
veteran was unemployed and that he was living with his 
girlfriend of 13 years.  The veteran reported his combat-
related stressors and reported that since active service he 
was bothered by various things such as loud noises.  He 
reported nightmares and also said that he had quit drinking.  
He recalled that he held jobs only sporadically since active 
service.  He reported several stressful events.  He reported 
exaggerated startle response and three to four bouts of 
depression per year.  He reported that he had attempted 
suicide by shooting himself in the left chest.  He recalled 
examples of irritability and nightmares of the war.  He 
denied current homicidal ideation, hallucinations or 
delusions, but the examiner did note a history of violent 
behavior.  The veteran also labeled himself as socially 
avoidant.  He currently took 100 mg of hydroxyzine and 100 mg 
of Trazadone per day and attended group therapy once per 
week.  

The examiner reported that the veteran was adequately dressed 
and groomed, alert, oriented, cooperative, and talkative.  
His mood was anxious and dysphoric.  He appeared tense and 
tearful when talking about Vietnam.  Eye contact was good and 
speech was within normal limits.  Affect was mildly 
restricted.  He did not appear to be psychotic.  His insight 
was fair, his recent memory was markedly impaired, and his 
immediate memory was mildly impaired.  His remote memory, 
concentration, abstract thinking and judgment were intact.  

The examiner also noted that the veteran had a history of 
alcohol abuse, violence, poor work history, and multiple 
psychiatric hospitalizations.  The examiner felt that the 
veteran's personality problems, as opposed to PTSD, seemed to 
dominate his difficulties.  The Axis I diagnoses were PTSD 
and alcohol dependence, in remission.  A personality disorder 
was reported on Axis II.  The examiner did not assign a 
Global Assessment of Functioning (GAF) score.

In February 1996, the RO established service connection for 
PTSD and assigned a 30 percent rating effective from October 
1995.  

According to a January 1997 VA examination report, the 
veteran had not been getting along with his girlfriend and 
she had threatened to force him out of her house, where he 
had been living.  He reported that he had not worked since 
November 1996 because he was too upset.  He reported that in 
May he had a nervous breakdown and left work for 4 months.  
He reported various things that reminded him of Vietnam.  He 
denied suicidal ideation but he said that he felt hopeless.  
He reported insomnia and said that he slept about 4 hours per 
night.  He was irritable and hypervigilant, but not suicidal 
or delusional.  The examiner felt that although the veteran 
was socially withdrawn, he could relate to other Vietnam 
veterans.  The examiner reported that the veteran was 
adequately dressed and groomed, alert, oriented, cooperative, 
and responsive.  His mood was anxious and dysphoric.  He was 
tense and restless, never smiled or laughed, and displayed a 
strained facial expression.  His eye contact was fair and his 
psychomotor activity was within normal limits.  He did not 
appear to be psychotic.  His affect was appropriate but 
restricted.  His insight was fair.  His recent memory was 
intact but his concentration was mildly impaired.  His fund 
of general information, abstract thinking and judgment were 
intact.  

The Axis I diagnoses were PTSD and alcohol dependence, in 
remission.  A personality disorder was again reported on Axis 
II.  A GAF score of 60 was assigned [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a score of 51 to 60 is indicative 
of moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning, i.e., few friends, 
conflicts with peers and coworkers.  See 38 C.F.R. § 4.125 
(1999)]. 

In April 1997, a VA readjustment counselor reported that the 
severity of the veteran's PTSD was increasing and had 
resulted in greater isolation, confusion, and avoidant 
behavior.  The counselor opined that the veteran should be 
regarded as 100 percent permanently and totally disabled.  

In April 1997, the veteran testified before an RO hearing 
officer that he desired a total rating due to individual 
unemployability.  He reported that he no longer took 
Hydroxyzine daily, but that he did take it as necessary for 
panic attacks.  He still took Trazadone nightly for sleeping.  
He testified that he had about three nightmares per week.  He 
testified that he worked for a building company but that he 
took time off, sometimes for nearly a year, because of PTSD.  
He recalled a troublesome incident where a nail gun sparked 
nightmares and flashbacks.  He testified that he was married 
in 1968 and divorced in 1979.  He reported that he still kept 
a loaded gun in the house and that sounds in the night 
startled him easily.  He said that he investigated each sound 
with his gun.  He testified that he did not socialize.  He 
reported about three panic attacks per week and problems with 
short-term memory.  He testified that he had never thought of 
suicide.  He reported that he slept about four hours per 
night.  He said that he saw a VA mental health counselor 
bimonthly.  He spent his days working around the house.  He 
described his panic attacks as periods of nervousness.  He 
felt that he could not work because he was too paranoid.  He 
felt that in the previous 5 years his PTSD had worsened in 
that he became more agitated with worse nightmares and panic 
attacks.  

The RO received VA outpatient treatment reports in April 1997 
that reflect on-going therapy from 1995 to 1997.  Nightmares 
of Vietnam and other symptoms were discussed.  The veteran 
reported that he could not work.  

In June 1997, the RO received a report from VAMC Salem that 
reflects that the veteran was hospitalized in March 1995 for 
suicide watch.  He reportedly had once been shot by somebody 
but did not want to say whom.  Another hospital report notes 
that he was readmitted in March and remained hospitalized 
until April 1995 for depression.  

In August 1997, the veteran's employer submitted a report of 
missed work.  According to the report, the veteran missed 
work on numerous occasions from 1993 to 1996, including 
entire months of missed work at various times in each of the 
years reported.  

A March 1998 VA examination report notes that the claims file 
was not available for review.  The veteran chief complaints 
were flashbacks, nightmares, difficulty at work, failure to 
communicate with people, and inability to be around crowds.  
He also reported depression, hopelessness, nervousness and 
startle response.  He denied crying spells or suicidal 
thoughts.  He reported getting only 2 to 3 hours of sleep per 
night and that he had 2 to 3 nightmares per week.  He was 
very irritable and had homicidal thoughts but denied actual 
violence toward others.  He reportedly did not trust anybody 
and was hypervigilant.  He was socially avoidant and was 
still taking Trazadone and Hydroxyzine.  

The examiner reported that the veteran's dress, groom, and 
hygiene were adequate.  He was alert and fully oriented.  He 
was cooperative and responsive.  His mood was anxious and 
depressed.  He appeared to be tense and restless, showed 
limited smiling, and had memory difficulties.  His eye 
contact was fair.  His speech was clear, relevant, and 
logical.  His psychomotor activity was within normal limits.  
He did not appear to be psychotic.  His affect was 
appropriate but restricted.  His insight was fair.  His 
recent memory was markedly impaired but his immediate and 
remote memory was intact.  His concentration was adequate.  
His fund of general information, abstract thinking and 
judgment were intact.  The diagnosis was PTSD. 

In August 1999, the RO received additional outpatient reports 
from Salem VAMC.  These reports note on going PTSD 
counseling.  The veteran reported continued trouble sleeping 
and current medication.  In June 1998, a VA examiner rendered 
a diagnostic impression of alcohol dependence, in remission, 
and PTSD.  The June 1998 report notes current symptoms that 
are also shown in a September 1998 report.  The September 
1998 VA outpatient report notes that the veteran said that 
his hydroxyzine made him drowsy and requested that it be 
discontinued.  He reported no alcohol since January 1997.  He 
also reported no recent changes in interests, weight, sleep 
or energy level.  He had no current suicidal or homicidal 
thoughts or intentions.  He expressed no feelings of 
worthlessness, unrealistic guilt, frankly delusional ideas, 
auditory or visual hallucinations, or grandiose ideation.  

The examiner noted that the veteran appeared to be alert, 
appropriately dressed, and oriented to person, place, and 
time.  His speech was appropriate with logical associations.  
His memory and concentration were intact.  He showed no 
grossly disorganized or catatonic behavior, no psychomotor 
agitation or retardation, no pressured speech, and no flight 
of ideas.  His mood was fair and his affect was appropriate, 
without flattening.  He was considered competent.  In 
September 1998, the examiner discontinued the hydroxyzine but 
continued the Trazadone.  The diagnostic impression remained 
alcohol dependence, in remission, and PTSD.  

The veteran underwent another VA examination in October 1999.  
According to the report, the examiner reviewed the claims 
file.  The veteran reported that he was currently unemployed 
and that he lived with his girlfriend.  He reported that he 
did construction work for a company that also employed his 
brother as a supervisor.  He said that he had been able to 
return to the job after each illness, possibly because of his 
brother.  He reported that his latest absence from work was 
caused by an incident that triggered flashbacks and intrusive 
thoughts of Vietnam.  He could not recall how much work he 
had missed in 1999 but he did report that his earnings in 
1999 so far had been about six thousand and fifty five 
dollars ($6,055).  He reported that he was paranoid, could 
not sleep, and that unexpected loud noise bothered him.  He 
reported that he did not get depressed as long as his 
girlfriend was there.  His interests included fishing, 
hunting, and working in the yard.  He reported that he had 
few friends and that he avoided strangers.  He denied 
suicidal ideation but the examiner specifically noted that 
the veteran did report homicidal ideation, excessive 
irritability, and that his nightmares occurred nightly.  He 
avoided crowds because he felt that others might try to hurt 
him.  

The examiner reported that the veteran's dress, grooming, and 
hygiene were adequate.  He was alert and oriented.  He was 
cooperative and talkative.  His speech was clear, relevant, 
and logical.  His mood was anxious and his affect was 
appropriate but restricted in range.  He appeared to be 
tense, restless, and irritable at times.  He smiled 
occasionally and eye contact was fair.  No psychomotor or 
psychotic abnormalities were noted.  Insight was fair.  
Memory was intact and concentration was adequate.  Abstract 
thinking and judgment were intact.  The Axis I diagnoses were 
PTSD and alcohol dependence, in remission.  The examiner 
assigned a GAF score of 51 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a score of 51 to 60 is indicative of 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning, i.e., few friends, 
conflicts with peers and coworkers.  See 38 C.F.R. § 4.125 
(1999)].  The examiner noted that the GAF score assigned was 
consistent with difficulty with working regularly.  

In a November 1999 rating decision, the RO assigned a 50 
percent rating for PTSD effective from October 1995.   


II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The veteran's service-connected PTSD is rated as 50 percent 
disabling under Diagnostic Code 9411 of the Rating Schedule.  
Therefore, the relevant inquiry is whether a rating higher 
than 50 percent is warranted.  The Board observes that 
effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities, to include PTSD.  See 
61 Fed. Reg. 52,695 (1996).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

VA's General Counsel held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change, and the Board 
must then apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
VAOPGCPREC 3-2000 (2000).  As such, VA must consider the 
claim pursuant to the former criteria during the course of 
the entire appeal, and since November 7, 1996, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Further, as the RO has considered the claim under the former 
and revised criteria, there is no prejudice to the veteran in 
the Board doing likewise, and applying the more favorable 
result.

The veteran's PTSD is manifested by occasional suicidal and 
homicidal ideation and demonstrated inability to obtain or 
retain substantially gainful employment.  For the reasons 
discussed below, the symptoms warrant a 100 percent rating 
under the former version of the rating schedule.

Under the former criteria for evaluating PTSD, a 70 percent 
disability rating is warranted where the ability to establish 
and maintain effective or favorable relationships is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment of the 
ability to obtain or retain employment.  To warrant a 100 
percent evaluation for PTSD under the former criteria, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (repealed when the revised 
criteria for rating psychiatric disabilities became effective 
on November 7, 1996), provided that where the veteran's only 
service-connected disability was a mental disorder that was 
assigned a 70 percent evaluation, and that mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder must be 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.

Under the revised criteria for evaluating PTSD, a 70 
evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The earliest dated medical evidence that supports a 100 
percent schedular rating under the former version of the 
rating schedule is a March 1995 report of hospitalization for 
a suicide watch.  Another report notes readmission in March 
1995 shortly thereafter for depression.  These two reports 
reflect totally incapacitating symptoms, hence the 
hospitalizations.  

Secondly, in November 1995 a Salem VAMC therapist's report 
notes that the veteran had chronic, severe PTSD with 
nightmares, flashbacks, intrusive imagery, anger, rage, 
anxiety, hypervigilance, and extreme difficulty in 
maintaining the most elementary level of social and 
occupational functioning.  The therapist opined that PTSD 
symptoms had rendered the veteran "ineffective on his job" 
and felt that the veteran should be regarded as 100 percent 
disabled.  The Board finds this opinion to be compellingly 
persuasive, especially in view of the fact that it was given 
after nine months of VA PTSD treatment.  

Thirdly, in December 1995 a VA examiner noted a history of 
violent behavior with multiple psychiatric hospitalizations.  
It is true that personality problems played a significant 
part in his psychiatric impairment, however, the record does 
not completely dissociate the veteran's PTSD from his violent 
behavior.  This report does not compelling argue for 100 
percent rating; however, neither does it directly address the 
veteran's ability to obtain or to retain employment.  Nor 
does the January 1997 VA examination report clearly reveal 
any symptom that would warrant a 100 percent rating.  The GAF 
score of 61 assigned therein reflects that the VA examiner 
did not feel the veteran to be severely impaired 	by his 
PTSD.  The veteran's alcohol dependence was first noted to be 
in remission at that time; however, that examiner noted that 
the veteran had not worked since November 1996 because he 
felt too upset.  The Board points out that where the 
veteran's PTSD has precluded employment, a 100 percent rating 
under the former provision of the schedule must be 
considered.  

The fourth reason for granting a 100 percent rating is the 
April 1997 VA readjustment counselor's opinion.   The 
counselor felt that the veteran should be regarded as 
permanently and totally disabled.  This argues strongly for a 
100 percent schedular rating, notwithstanding the January 
1997 assessment.  

Fifth, in a March 1998 VA examination report, the examiner 
noted that the veteran did not appear to be psychotic, but 
nevertheless did report that the veteran had homicidal 
thoughts.  Although the Board does not find one report of 
homicidal thoughts to be dispositive, in the end analysis it 
cannot be overlooked.  

Lastly, the recent VA examination report (October 1999) 
contains a GAF score of 51.  This GAF score does not 
demonstrate a greater level of impairment than that assigned 
by the RO; however, in assigning that score, the examiner 
noted that the veteran was currently away from work because 
of a PTSD related work incident and further noted that the 
veteran claimed that he had earned only six thousand and 
fifty five dollars ($6,055) so far that year.  Moreover, the 
examiner further noted that the GAF score reflected the 
veteran's difficulty with working regularly.  The report in 
effect suggested that the veteran's PTSD precludes him from 
earning a living.

Under the foregoing circumstances, the Board concludes that 
the criteria for a 100 percent evaluation under the former 
criteria are met; the veteran is demonstrably unable to 
obtain or retain employment due to his PTSD.  This feature, 
in itself, warrants a 100 percent evaluation under the former 
criteria, and since this is a complete grant of benefits 
sought on appeal, the question of whether the veteran meets 
the criteria for a 100 percent rating under the law effective 
November 1996, need not be addressed.  (Of course, in any 
future re-evaluation, only the current criteria for 
evaluating PTSD would be considered.)  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent disability evaluation for 
PTSD is granted.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 
- 13 -


- 6 -


